SCOTT KEITH WILSON, Federal Public Defender (#7347)
WENDY M. LEWIS, Assistant Federal Public Defender (#5993)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060



                          IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


  UNITED STATES OF AMERICA,
                                                              JOINT STATUS REPORT
   Plaintiff,

  v.                                                          Case No. 1:20 CR 23 HCN

  MARIAH BUTLER,

   Defendant.



       Pursuant to the Court’s March 22, 2021 order (Dck. #39), the parties provide the

following status update

   1. The parties anticipate that this matter will be resolved by way of plea agreement. The

       parties are currently in discussions as to how to resolve this matter.

   2. Defense counsel has reached out the Bureau of Prisons for information regarding

       appropriate medical facilities for Ms. Butler. As of this date the BOP has not responded.

   3. Ms. Butler is being housed at the Salt Lake Adult Detention Center in their mental health

       unit. The jail is currently in the process of changing her medications. Ms. Butler should

       not enter into a plea agreement until such time that her medication is stabilized.
4. In the event that this case proceeds to trial, the parties ask the Court to set a trial date as

    soon as possible after the Court reopens.




    DATED this 10th day of May, 2021.



                                            /s/ Wendy M. Lewis____________
                                            WENDY M. LEWIS
                                            Assistant Federal Public Defender
